PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel, and on oral argument by Mr. Walter H. Chamberlin, counsel for appellant, and by Mr. S. O. Edmonds, counsel for appellee, and the court having heard the same and now being fully advised, it is now here ordered, adjudged, and decreed by this court that the decree of the Circuit Court of the Ünited States for the Eastern District of Wisconsin (131 Fed. 92)-be, and the same is hereby, affirmed, with costs.